UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 24, 2008 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-6407 75-0571592 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code: (713) 989-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 7.01 Regulation FD Disclosure On June 24, 2008, Southern Union Company (the “Company”) senior management is conducting investor meetings as part of the Bank of America 2008 Utilities Mini Conference in Chicago, Illinois. The presentation materials for the investor meetings focus on Company overview, strategic initiatives, organic growth and value creation.In particular, the presentation contains information with respect to previously issued 2008 earnings guidance, projected pro forma EBITDA by business segment and projected capital expenditures by segment with the expenditures broken out by growth and maintenance capital. The Company is furnishing the presentation as Exhibit 99.1 hereto and has also made the presentation materials available on its website at www.sug.com. The presentation materials attached hereto under Item 7.01 shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, except as expressly set forth by specific reference in such a filing. In the attached presentation, the Company uses pro forma earnings before interest and taxes, depreciation and amortization (EBITDA), a non-GAAP financial measure, as the performance measure to evaluate segment performance. As defined in RegulationG, "Conditions for Use of Non-GAAP Financial Measures," a non-GAAP financial measure is a numerical measure of a company's historical or future performance, financial position or cash flow that excludes (includes) amounts, or is subject to adjustments that have the effect of excluding (including) amounts, that are included (excluded) in the most directly comparable measure calculated and presented in accordance with generally accepted accounting principles (GAAP). The Company defines EBITDA as net earnings (loss)available for common shareholders, adjusted for: (i) items that do not impact earnings (loss) from continuing operations, such as extraordinary items, discontinued operations and the impact ofchanges in accounting principles; (ii) income taxes; (iii) interest;(iv) depreciation and amortization and (v) dividends on preferred stock.EBITDAmay not be comparable to measures used by other companies.Additionally, EBITDA should be considered in conjunction with net earnings and other performance measures such as operating income or operatingcash flow. ITEM 9.01. Financial Statements and Exhibits. (c) Exhibits. Exhibit No.
